


115 HRES 1007 EH: Expressing the sense of the House of Representatives that not fully resourcing the United States Army in a timely manner erodes the Army’s ability to maintain readiness and poses risk to the Army’s ability to conduct military operations.
U.S. House of Representatives
2018-07-25
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV
115th CONGRESS
2d Session
H. RES. 1007
In the House of Representatives, U. S.,

July 25, 2018

RESOLUTION
Expressing the sense of the House of Representatives that not fully resourcing the United States Army in a timely manner erodes the Army’s ability to maintain readiness and poses risk to the Army’s ability to conduct military operations.
 
 
Whereas, in previous years, the United States Army delayed supply transactions, and later had to order parts from sources outside the Department of Defense supply system and pay more to get parts fabricated or shipped quickly to keep up with maintenance timelines;  Whereas, in previous years, the Army was forced to restrict to home station training due to not having enough resources; 
Whereas the Army, if not fully resourced, will postpone all noncritical maintenance work orders until later in the year when resourced correctly;  Whereas the Army is attempting to add military personnel to meet critical skill gaps, and if not fully resourced, will delay the recruitment of new personnel which will result in units continuing to lack the full complement of personnel needed to be 100-percent effective; 
Whereas, if not fully resourced, noncritical travel, which includes relocating soldiers’ families (change of duty station) will be postponed and may result in missed school year timing for dependent spouses and their children;  Whereas United States Army Forces Command is responsible for the training, mobilization, deployment, sustainment, and transformation of conventional forces to provide relevant and ready land power to combatant commanders; 
Whereas global threats require the Army to prepare to fight both terrorist organizations as well as possible near-peer adversaries; and  Whereas it takes both significant time and resources to build a professional Army: Now, therefore, be it 
 
That the House of Representatives— (1)finds that not resourcing the Department of the Army in a timely manner erodes readiness and puts the United States Army at a disadvantage; and 
(2)affirms that Congress should resource all our warfighters prior to the beginning of a new fiscal year.   Karen L. Haas,Clerk. 